In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00084-CR
        ______________________________


       WILLIAM ALLEN COOPER, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 102nd Judicial District Court
              Red River County, Texas
              Trial Court No. CR01520




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                          MEMORANDUM OPINION

           William Allen Cooper appeals from his conviction by a jury for improper photography or

visual recording. He was sentenced to two years in state jail and a $10,000.00 fine.

           Cooper was tried on two counts in a single proceeding and is facing two convictions,

resulting in two separate appeals. A common brief was filed raising the same issues in both cases.

           Cooper raises several issues, including a Batson 1 claim, issues about the unsupported

assessment of costs, issues concerning harm caused by improperly admitted evidence and an

improper opening statement by the State, and the sufficiency of the evidence to support his

conviction. Because the evidentiary contention disposes of the appeal, we need not address the

remaining issues.

           We addressed the sufficiency of the evidence to support the conviction in detail in our

opinion of this date on Cooper’s appeal in cause number 06-10-00083-CR. For the reasons stated

therein, we likewise conclude that the evidence is insufficient to support this conviction.

           We reverse the conviction and render a judgment of acquittal.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:              October 20, 2010
Date Decided:                November 16, 2010

1
    Batson v. Kentucky, 476 U.S. 79 (1986).

                                                    2
Do Not Publish




                 3